On Rehearing.
We overrule appellants’ request for additional fact conclusions. Certain of the requested conclusions were strictly evidentiary in their nature on the ultimate issue, and though clearly established should not be stated as fact conclusions. Kelly Springfield Tire Co. v. Walker (on rehearing), Tex.Civ.App., 149 S.W.2d 195. Certain other of the requested fact conclusions were_ resolved by the lower court against appellants’ contentions, either expressly or by necessary implication, in support of its judgment, and since the judgment in these respects has support in the evidence we overrule the request for these findings. The remaining requested conclusions, as we understand the record, are *478reflected by our opinion. We have amended our original opinion, eliminating certain fact conclusions against which appellants have assigned error. On a careful review of the motion for rehearing, it is overruled.